DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species (2) (said at least one identical probe is either the signal probe or the quencher probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, see claims 1-20), species (6) (identifying one or more mycobacterium in a sample comprises differentiating between fluoroquinolone-resistant and fluoroquinolone-sensitive mycobacteria, see claims 3, 18, and 19), and species (10) (one or more primer pairs of the at least one pair of primers are configured to amplify a region of mycobacteria katG gene, claim 17) in the reply filed on December 15, 2020 is acknowledged. Claims 1-5, 9-11, and 18-20 will be examined. 

Drawings
Some words in Figure 2-4, 7A, 7B, 8, 15, and 17A to 17D cannot be recognized.  Applicant is required to submit new Figure 2-4, 7A, 7B, 8, 15, and 17A to 17D. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: (1) since case 13/884,873 has been patented, applicant is required to update this information in the first paragraph of the specification; and (2) “SEQ ID No. II” in page 36 should be “SEQ ID No.11”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: (1) “unhvbridized” in line 12 of iii) should be “unhybridized”; (2) “of from each signaling probe in the at least two detectably distinguishable probe sets” in step c) should be “from the signaling probe in each set of the at least two detectably distinguishable probe sets”; (3) “each fluorescence emitting fluorophore” in step d) should be “the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets”; and (4) “said temperature-dependent fluorescence signatures” in step e) should be “said temperature-dependent fluorescence signature”. 
Claim 3 is objected to because of the following informality: “identifying one or more mycobacterium in a sample comprises:” should be “the method is used for”. 
Claim 4 is objected to because of the following informality: “the melting temperature of the signaling probe in the at least two detectably distinguishable probe sets” should be “the melting temperature of the signaling probe”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Scope of Enablement 
Claims 1-5, 9-11, and 18-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amplifying a nucleic acid from a sample, does not reasonably provide enablement for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, and 18-20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method for amplification and identification of one or more types of mycobacteria in a sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1-5, 9-11, and 18-20 encompass a method for amplification and identification of one or more types of mycobacteria in a sample, comprising: a) providing: i) a sample suspected of comprising one or more mycobacteria, and ii) at least one pair of primers, wherein said primers are configured to hybridize to regions of mycobacteria nucleic acid conserved between two or more types of mycobacteria, and wherein said primers are configured to amplify a region of mycobacteria nucleic acid that varies between the two or more types of mycobacteria; and
iii)  at least two detectably distinguishable probe sets, wherein each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (a), wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets, and the at least one identical probe is adjacent to two other probes in the at least two detectably distinguishable probe sets on the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), wherein the at least two detectably distinguishable probe sets hybridize to the mycobacteria nucleic acid amplified by the primers in (ii) such that there are no unhybridized nucleic acid bases between the at least one identical probe and the two other probes on the amplified region of mycobacteria nucleic acid amplified by the primers in (ii); the signaling probe comprising a fluorescence-emitting fluorophore with a quencher of the fluorescence-emitting fluorophore adjacent to the fluorescence-emitting fluorophore on the signaling probe such that said signaling probe does not emit a fluorescent signal above background fluorescence when not hybridized to its target sequence, the quencher probe comprising a non-fluorescent quencher such that when both the quencher probe and the signaling probe are hybridized to the adjacent nucleic acid sequences in the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), the non-fluorescent quencher of the quencher probe quenches the fluorescent signal emitted by the fluorescence-emitting fluorophore of the signaling probe, wherein said at least one identical probe is the quencher probe, wherein each end of the quencher probe is labeled with a non-fluorescent quencher, the non-fluorescent quencher on one end of the quencher probe interacts with the fluorescence-emitting fluorophore of said signaling probe from one set of the at least two detectably distinguishable probe sets and the non-fluorescent quencher on other end of the quencher probe interacts with said fluorescence-emitting fluorophore of the signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified mycobacteria nucleic acid amplified by the primers in (ii), or said at least one identical probe is either the signal probe or the quencher probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii), b) amplifying nucleic acid from said one or more mycobacteria with the primers in (ii); c) detecting the fluorescence of the fluorescence-emitting fluorophore of from each signaling probe in the at least two detectably distinguishable probe sets over a range of temperatures; d) generating a temperature-dependent fluorescence signature for each fluorescence emitting fluorophore; and e) analyzing said temperature-dependent fluorescence signatures to identify one or more mycobacterium in said sample.

Working Examples
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium.  However, the specification provides no working example for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, and 18-20.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium. However, the specification provides no guidance for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, and 18-20.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 1-5, 9-11, and 18-20. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether one or more mycobacterium in a sample can be identified using the methods recited in claims 1-5, 9-11, and 18-20.  
Although the specification shows that a mycobacterium can be identified using LATE-PCR amplification in the presence of a pair of primers and at least two detectably distinguishable probe sets, wherein said primers are configured to hybridize to regions conserved between two or more types of mycobacteria, and wherein said primers are configured to amplify a region that varies between the two or more types of mycobacteria, each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region amplified by the pair of primers, the signaling probe comprises a fluorescence-emitting fluorophore with a quencher of the fluorescence-emitting fluorophore adjacent to the fluorescence-emitting fluorophore on the signaling probe such that said signaling probe does not emit a fluorescent signal above 
background fluorescence when not hybridized to its target sequence, the quencher probe 
comprises a non-fluorescent quencher such that when both the quencher probe and the signaling probe are hybridized to the adjacent nucleic acid sequences in the amplified region amplified by the pair of primers, the non-fluorescent quencher of the quencher probe quenches the fluorescent signal emitted by the fluorescence-emitting fluorophore of the signaling probe, and the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets are identical (eg., see Examples 3 and 4, and Figures 14A to 14C, and for at least two detectably distinguishable probe sets, see rpoB on probes 1-3 and rpoB off probes 1-3 in Example 4), the scope of claim 1 is much broader than the teachings of the specification because claim 1 does not require that the amplifying step is performed using LATE-PCR and the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets are identical. 
First, since claim 1 does not indicate that a sample suspected of comprising one or more mycobacteria is a nucleic acid sample, if the sample suspected of comprising one or more mycobacteria is a mycobacteria sample, without lysing the mycobacteria sample and releasing nucleic acids from the mycobacteria sample, it is unclear how the amplifying step in claim 1 can be performed. Furthermore, since claim 1 does not require that the amplifying step is performed using LATE-PCR, the signaling probe in claim 1 does not emit a fluorescent signal above 
background fluorescence when not hybridized to its target sequence, the lengths of the signal probe and the quencher probe of each set of the at least two detectably distinguishable probe sets are shorter than the length of an amplified nucleic acid produced in step b) of claim 1, and it is known that a longer nucleic acid probe can replace a shorter nucleic acid probe in a complex formed by the shorter nucleic acid probe and a target nucleic acid to form a more stable duplex with the target nucleic acid (see columns 1 and 2, and Figures 1 and 2 of US Patent No. 6,238,927 B1, published on May 29, 2001) and a regular PCR produces a double-stranded DNA while LATE-PCR generates one DNA strand as product (see pages 1 and 2 of “Variants of PCR” from Wikipedia), if the amplifying step in claim 1 is performed using a regular PCR, a double-stranded PCR product is formed in step b) of claim 1 such that the antisense strand of the double-stranded PCR product competes with the at least two detectably distinguishable probe sets to bind to the sense strand of the double-stranded PCR product, the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe sets cannot hybridize with the sense strand of the of the double-stranded PCR product to form a complex with the sense strand of the double-stranded PCR product, said signaling probe in each set of the at least two detectably distinguishable probe sets cannot emit a fluorescent signal above background fluorescence, and steps c) to e) of claim 1 cannot performed. In addition, when step b) of claim 1 is performed using LATE-PCR as recited in claim 2, the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe sets can hybridize with an amplified product of LATE-PCR. Since a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets is generated by gradually dissociating each probe of the at least two detectably
distinguishable probe sets from a complex formed by the amplified product of LATE-PCR and the at least two detectably distinguishable probe sets by gradually increasing the temperature of a solution comprising the complex (see Figures 14A to 14C of the specification), without a method step for increasing the temperature of the solution comprising the complex, it is unclear how a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence signatures. 
Second, since it is known that different fluorophores can produce different colors (see page 3 of “Fluorophores” from Wikipedia) and claim 1 does not require that the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets are identical and the specification and available arts do not teach how to generate a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets when the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets produce a different color signal, if the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets produces a different color signal, it is unclear how a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence signatures. 
Third, although Example 5 and Figures 17A to 17D  of the specification shows that a first mixed sample consisting of two different mycobacteria nucleic acids and a second mixed sample consisting of the two different mycobacteria nucleic acids can generate two different temperature
-dependent fluorescence signatures wherein the ratios of the two different mycobacteria nucleic acids in the first mixed sample and the second mixed sample are different, since claim 1 does not require to compare the temperature-dependent fluorescence signature based on the first mixed sample or the temperature-dependent fluorescence signature based on the second mixed sample with a temperature-dependent fluorescence signature based on a sample consisting of one of the two different mycobacteria nucleic acids and the phrase “one or more” in step e) of claim 1 can mean “two or more”,  it is unclear how two or more mycobacterium in said sample can be identified by analyzing said temperature-dependent fluorescence signatures. 
Fourth, since claim 1 does not require that sample contains nucleic acids from fluoroquinolone-resistant and fluoroquinolone-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are  different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, it is unclear how the fluoroquinolone-resistant mycobacteria and the fluoroquinolone-sensitive
mycobacteria can be differentiated from each other as recited in claims 3, 18, and 19. 
Fifth, since claim 1 does not require that sample contains nucleic acids from rifampin-resistant and rifampin-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-resistant mycobacteria are different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-sensitive mycobacteria, it is unclear how the fluoroquinolone-resistant mycobacteria and the fluoroquinolone-sensitive mycobacteria can be differentiated from each other as recited in claims 9-11. 
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether one or more mycobacterium in a sample can be identified using the methods recited in claims 1-5, 9-11, and 18-20. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. Since the preamble of the claim is directed to a method for amplification and identification of one or more types of mycobacteria in a sample while step e) is directed to a step for analyzing said temperature-dependent fluorescence signatures to identify one or more mycobacterium in said sample, the preamble and the last method step of the claim do not correspond each other. Please clarify. 
Claim 1 is rejected as vague and indefinite in view of iii) of step a). Although iii) of step a) requires that each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (a) and wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, since each set of the at least two detectably distinguishable probe sets only has two probes, one signaling probe and one associated quencher probe and at least one identical probe can mean three or more identical probes, it is unclear why each set of the at least two detectably distinguishable probe sets can contain three or more identical probes. Please clarify. 
Claim 1 is rejected as vague and indefinite in view of step b). Since i) of step a) only requires a sample suspected of comprising one or more mycobacteria, if the sample suspected of comprising one or more mycobacteria does not contain the one or more mycobacteria, it is unclear why nucleic acid can be amplified from said one or more mycobacteria with the primers in (ii). Please clarify. 
Claim 20 is rejected as vague and indefinite because it is unclear what is the relationship between the fluorophore, the quencher of the fluorophore, and the fluorophore quencher in claim 1 and five or fewer optically distinguishable labels in claim 20. Please clarify. 

Conclusion 
15.	  No claim is allowed.  
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 25, 2021